DETAILED ACTION
In communication received on 27 April 2022, canceled claims 18 and 19 and amended claims 1, 3, 6-10, 12-14, 16, 17, and 20, and added new claim 21.
Claims 1-17, 20, and 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12-17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0005865 A1) in view of Johnston et al. (RFC 4578: “Dynamic Host Configuration Protocol (DHCP) Options for the Intel Preboot eXecution Environment (PXE)”, November 2006, https://www.rfc-editor.org/rfc/pdfrfc/rfc4578.txt.pdf, accessed on 18 December 2021), and further in view of Christopher et al. (2014/0281449 A1).

With respect to claim 1, Liu discloses: a method comprising:
receiving, with a cloud controller, a request for creation of a guest Virtual Machine (VM) on a bare metal server controlled by the cloud controller (i.e., user requesting infrastructure manager to provision bare metal servers from a provider in Liu, ¶0003, ¶0018);
detecting, with the cloud controller, a Central Processing Unit (CPU) architecture for the bare metal server (i.e., determining whether server of provider fulfills the requested CPU type configuration requested; requests comprise parameters such as CPU type, type of hypervisor, or operating system to be installed in Liu, ¶0047);
selecting by the cloud controller, based on the detected CPU architecture (i.e., infrastructure manager selects configuration based on at least provider bare metal servers matching requested cpu type in Liu, ¶0047, ¶0048), specific Operating System ("OS"), and specific Virtual Machine ("VM") for the bare metal server (i.e., user requested configurations define corresponding CPU type, operating system to be installed, and/or hypervisor to be installed in Liu, ¶0021); and
installing the selected OS and the VM on a hypervisor of the bare metal server. (i.e., infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor in Liu, ¶0021, ¶0048).
Liu discloses requesting provisioning of a hardware and software configuration including a specified type of hypervisor capable of creating virtual machines (¶0021).  Liu does not disclose installing a specified virtual machine. However, Liu suggests installing VM for server based on detecting server CPU (i.e., installing a set of virtual machines on a server in Liu, ¶0003).
In combination, the installation of a hyper visor based on the cpu type and installation of virtual machines on servers to provision cloud services suggests the installation of a VM on a server based on detecting the server CPU.
Based on the teachings of Lui, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements of Liu according to known methods to yield predictable results.

Liu discloses infrastructure manager selects configuration based on at least provider bare metal servers matching requested cpu type (¶0047, ¶0048).  Liu do(es) not explicitly disclose the following.  Johnston, in order to improve pre-os boot strapping for large and complex networks by extending DHCP options (page 2, 1) Instroduction), discloses: a specific bootloader (i.e., identifying the system architecture for selecting the correct operating system and bootstrap image for configuring and booting the machine, and selecting the correct operating system, and boot strap image based on the identified client system architecture in Johnston, page 2, sections 1 and 2.1).
Based on Liu view of Johnston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnston to improve upon those of Liu in order to improve pre-os boot strapping for large and complex networks by extending DHCP options.

Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: ; installing the selected bootloader on the bare metal server (i.e., installlng the booting software requested in the PXE process, an OS into the headless server, and VSP software including hypervisor configured to create a guest VM in an unprivileged domain in Christopher, ¶0056, ¶0071, ¶0073, and ¶0077). 
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 2, Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: the method of claim 1, wherein detecting the CPU architecture is based on a received Dynamic Host Configuration Protocol ("DHCP") packet broadcasted by the bare metal server during a Pre-boot eXecution Environment ("PXE") boot (i.e., based on additional PXE options in DHCPDISCOVER packet, server returns a list of files of booting software for server to request for download in Christopher, ¶0052, ¶0055, ¶0056).
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 3, Liu discloses infrastructure manager selects configuration based on at least provider bare metal servers matching requested cpu type (¶0047, ¶0048).  Liu do(es) not explicitly disclose the following.  Johnston, in order to improve pre-os boot strapping for large and complex networks by extending DHCP options (page 2, 1) Instroduction), discloses: the method of claim 1, wherein detecting the CPU architecture is based on a packet broadcasted by the bare metal server in a form of a DHCPDISCOVERY packet including a DHCP option 93 specified by RFC 4578 (i.e., DHCP options included in packet for option 93 includes numeral reference to different architecture names of the client in Johnston, page 2, sections 1 and 2.1).
Based on Liu view of Johnston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnston to improve upon those of Liu in order to improve pre-os boot strapping for large and complex networks by extending DHCP options.

With respect to claim 4, Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: the method of claim 1, wherein the bare metal server is a host server (i.e., headless server provides host CPU to run hypervisor for hosting guest virtual machine in Christopher, ¶0073, fig. 6).
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 5, Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: the method of claim 1, wherein the VM is a guest VM (i.e., guest VM operating system installed in Christopher, ¶0073, fig. 6).
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 8, Liu further discloses discloses: the method of claim 1, wherein the cloud controller is to install a hypervisor on the bare metal server (i.e., requesting to install a hypervisor on the server in Liu, ¶0021).

With respect to claim 10, Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: the method of claim 1, wherein a single cloud controller is to handle the respective installation of bootloaders, OS's, and VM's on multiple bare metal servers with different CPU architectures in a cloud environment (i.e., management station for managing the installation of VSP software for headless servers that may be implemented as one single physical machine in Christopher, ¶0035-0036).
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 12, Liu discloses: a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a computer processor to:
receive, with a cloud controller, a request for creation of a guest Virtual Machine ("VM") on bare metal server equipment controlled by the cloud controller (i.e., user requesting infrastructure manager to provision bare metal servers from a provider in Liu, ¶0003, ¶0018);
detect a pre-boot architecture for the controlled equipment (i.e., determining whether server of provider fulfills the requested CPU type configuration requested; requests comprise parameters such as CPU type, type of hypervisor, or operating system to be installed in Liu, ¶0047);
select, based on the detected pre-boot architecture (i.e., infrastructure manager selects configuration based on at least provider bare metal servers matching requested cpu type in Liu, ¶0047, ¶0048)
specific Operating System ("OS"), and specific guest VM for the controlled equipment (i.e., user requested configurations define corresponding CPU type, operating system to be installed, and/or hypervisor to be installed in Liu, ¶0021); and
automatically install, on the controlled equipment, the selected OS and guest VM on a hypervisor of the controlled equipment. (i.e., infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor in Liu, ¶0021, ¶0048).
Liu discloses requesting provisioning of a hardware and software configuration including a specified type of hypervisor capable of creating virtual machines (¶0021).  Liu does not disclose installing a specified virtual machine. However, Liu suggests installing VM for server based on detecting server CPU (i.e., installing a set of virtual machines on a server in Liu, ¶0003)
In combination, the installation of a hyper visor based on the cpu type and installation of virtual machines on servers to provision cloud services suggests the installation of a VM on a server based on detecting the server CPU.
Based on the teachings of Lui, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements of Liu according to known methods to yield predictable results.

Liu discloses infrastructure manager selects configuration based on at least provider bare metal servers matching requested cpu type (¶0047, ¶0048).  Liu do(es) not explicitly disclose the following.  Johnston, in order to improve pre-os boot strapping for large and complex networks by extending DHCP options (page 2, 1) Instroduction), discloses: , a specific bootloader (i.e., identifying the system architecture for selecting the correct operating system and bootstrap image for configuring and booting the machine, i.e., selecting the correct operating system, and boot strap image based on the identified client system architecture in Johnston, page 2, sections 1 and 2.1).
Based on Liu view of Johnston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnston to improve upon those of Liu in order to improve pre-os boot strapping for large and complex networks by extending DHCP options.

Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: ; load the selected bootloader on the controlled equipment   (i.e., installlng the booting software requested in the PXE process, an OS into the headless server, and VSP software including hypervisor configured to create a guest VM in an unprivileged domain in Christopher, ¶0056, ¶0071, ¶0073, and ¶0077).
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 13, Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: the medium of claim 12, wherein the instructions are to cause the computer processor to: in response to a Dynamic Host Configuration Protocol (“DHCP”) trigger, execute an automation script on the cloud controller (i.e., based on additional PXE options in DHCPDISCOVER packet, server returns a list of files of booting software for server to request for download in Christopher, ¶0052, ¶0055, ¶0056).
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 14, Liu discloses infrastructure manager selects configuration based on at least provider bare metal servers matching requested cpu type (¶0047, ¶0048).  Liu do(es) not explicitly disclose the following.  Johnston, in order to improve pre-os boot strapping for large and complex networks by extending DHCP options (page 2, 1) Instroduction), discloses: the medium of claim 12, wherein detecting a pre-boot architecture for the controlled equipment includes extracting such information from a Dynamic Host Configuration Protocol (“DHCP”) broadcasted packet (i.e., DHCP options included in packet for option 93 includes numeral reference to different architecture names of the client for selecting the corresponding OS boot image in Johnston, page 2, sections 1 and 2.1).
Based on Liu view of Johnston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnston to improve upon those of Liu in order to improve pre-os boot strapping for large and complex networks by extending DHCP options.

With respect to claim 15, Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: the medium of claim 12, wherein the cloud controller is configured with automation scripts and kickstart files for OS installation on the controlled equipment (i.e., based on additional PXE options in DHCPDISCOVER packet, server returns a list of files of booting software for server to request for download in Christopher, ¶0052, ¶0055, ¶0056).
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 16, Liu discloses infrastructure manager selects configuration based on at least provider bare metal servers matching requested cpu type (¶0047, ¶0048).  Liu do(es) not explicitly disclose the following.  Johnston, in order to improve pre-os boot strapping for large and complex networks by extending DHCP options (page 2, 1) Instroduction), discloses: the medium of claim 15, wherein the automation script directs the cloud controller to the specific bootloader to be loaded on the controlled equipment (i.e., identifying the system architecture for selecting the correct operating system and bootstrap image for configuring and booting the machine in Johnston, page 2, sections 1 and 2.1).
Based on Liu view of Johnston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnston to improve upon those of Liu in order to improve pre-os boot strapping for large and complex networks by extending DHCP options.

With respect to claim 17, Liu discloses: a cloud controller comprising: a processing resource; and a memory resource storing machine readable instructions (i.e., infrastructure manager to provision bare metal servers from a provider in Liu, ¶0003, ¶0018)
 to cause the processing resource to:
receive one or more requests for creation of guest Virtual Machines (VMs) on bare metal servers (i.e., user requesting infrastructure manager to provision bare metal servers from a provider in Liu, ¶0003, ¶0018);
extract information about a Central Processing Unit (CPU) architecture of a first bare metal server (i.e., determining whether server of provider fulfills the requested CPU type configuration requested; requests comprise parameters such as CPU type, type of hypervisor, or operating system to be installed; providers respond with information indicating capability of fulfilling user request in Liu, ¶0047);
select, for the first bare metal server and based on the extracted architecture information for the first bare metal server, a first Operating System ("OS") from a set of multiple OS's (i.e., multiple user requests may be batched, therefore multiple user requests suggest more than one operating system type may be requested; therefore the infrastructure manager selects the corresponding operating system requests with the cpu types offered by the instrastructure provider in Liu, ¶0021, ¶0047, ¶0048), and
a first Virtual Machine ("VM") (i.e., user requested configurations define corresponding CPU type, operating system to be installed, and/or hypervisor to b e installed in Liu, ¶0021);
extract information about  a CPU architecture of a second bare metal server (i.e., gathering summaries corresponding to fulfillment of requested cpu type for provisioning of servers from more than one infrastructure provider in Liu, ¶0047); and
select, for the second bare metal server and based on the extracted architecture information for the second bare metal server, a second Operating System ("OS") from the set of multiple OS'S (i.e., multiple user requests may be batched, therefore multiple user requests suggest more than one operating system type may be requested; therefore the infrastructure manager selects the corresponding operating system requests with the cpu types offered by the instrastructure provider in Liu, ¶0021, ¶0047, ¶0048), and
a second VM. (i.e., user requested configurations define corresponding CPU type, operating system to be installed, and/or hypervisor to b e installed in Liu, ¶0021).
Liu discloses infrastructure manager selects configuration based on at least provider bare metal servers matching requested cpu type (¶0047, ¶0048).  Liu do(es) not explicitly disclose the following.  Johnston, in order to improve pre-os boot strapping for large and complex networks by extending DHCP options (page 2, 1) Instroduction), discloses:
from a first broadcasted packet (i.e., DHCP options in cluded in packet for optoin 93 includes nuermal reference to different architecture names of the client for selecting the corresponding OS boot image in Johnston, page 2, sections 1 and 2.1),
a first bootloader from a set of multiple bootloaders (i.e., matching the identified runtime environment with the correct OS bootstrap image; therefore the correct image to boot the device is one from a set of binary images in Johnston, page 2 section 1) from a second broadcasted packet (i.e., DHCP options in cluded in packet for optoin 93 includes nuermal reference to different architecture names of the client for selecting the corresponding OS boot image in Johnston, page 2, sections 1 and 2.1).
Based on Liu view of Johnston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnston to improve upon those of Liu in order to improve pre-os boot strapping for large and complex networks by extending DHCP options.

Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses: second bootloader from the set of multiple bootloaders (i.e., installlng the booting software requested in the PXE process, an OS into the headless server, and VSP software including hypervisor configured to create a guest VM in an unprivileged domain in Christopher, ¶0056, ¶0071, ¶0073, and ¶0077).
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 20, Liu discloses: the cloud controller of claim 17, wherein the memory resource stores machine readable instructions to cause the processing resource to
install the first OS and the first VM on a hypervisor of the first bare metal server (i.e., infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor in Liu, ¶0021, ¶0048).
Liu discloses requesting provisioning of a hardware and software configuration including a specified type of hypervisor capable of creating virtual machines (¶0021).  Liu does not disclose installing a specified virtual machine. However, Liu suggests: install the second OS and the second VM on a hypervisor of the first bare metal server. (i.e., installing a set of virtual machines on a server in Liu, ¶0003).
In combination, the installation of a hyper visor based on the cpu type and installation of virtual machines on servers to provision cloud services suggests the installation of a VM on a server based on detecting the server CPU.
Based on the teachings of Lui, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements of Liu according to known methods to yield predictable results.
Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu and Johnston do(es) not explicitly disclose the following.  Christopher, in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces (¶0005-¶0006), discloses:
install the first bootloader on the first bare metal server (i.e., installlng the booting software requested in the PXE process, an OS into the headless server, and VSP software including hypervisor configured to create a guest VM in an unprivileged domain in Christopher, ¶0056, ¶0071, ¶0073, and ¶0077);
install the second bootloader on the second bare metal server (i.e., multiple infrastructure providers servicing requests to provision bare metal servers corresponding to multiple user requirements in Liu, ¶0021, ¶0047, ¶0048).
Based on Liu in view of Johnston, and further in view of Christopher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christopher to improve upon those of Liu in order to address remote installation of a hypervisor to servers with no manual or physical user interfaces.

With respect to claim 21, Liu discloses: the method of claim 1, wherein the cloud controller selects the OS from a set of multiple OS's  (i.e., multiple user requests may be batched, therefore multiple user requests suggest more than one operating system type may be requested; therefore the infrastructure manager selects the corresponding operating system requests with the cpu types offered by the instrastructure provider in Liu, ¶0021, ¶0047, ¶0048).
Liu discloses infrastructure manager selects configuration based on at least provider bare metal servers matching requested cpu type (¶0047, ¶0048).  Liu do(es) not explicitly disclose the following.  Johnston, in order to improve pre-os boot strapping for large and complex networks by extending DHCP options (page 2, 1) Instroduction), discloses: and selects the bootloader from a set of multiple bootloaders (i.e., matching the identified runtime environment with the correct OS bootstrap image; therefore the correct image to boot the device is one from a set of binary images in Johnston, page 2 section 1). 
Based on Liu view of Johnston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnston to improve upon those of Liu in order to improve pre-os boot strapping for large and complex networks by extending DHCP options.


Claims 6, 7, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0005865 A1) in view of Johnston et al. (RFC 4578: “Dynamic Host Configuration Protocol (DHCP) Options for the Intel Preboot eXecution Environment (PXE)”, November 2006, https://www.rfc-editor.org/rfc/pdfrfc/rfc4578.txt.pdf, accessed on 18 December 2021) and Christopher et al. (2014/0281449 A1), and further in view of Mandadi et al. (US 10,901,768 B1).

With respect to claim 6, Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu, Johnston, and Christopher do(es) not explicitly disclose the following.  Mandadi, in order to improve scalability and resiliency by migrating computer resources off-premeses (col. 2 lines 40-52), discloses: the method of claim 1, further comprising: registering information about a hypervisor of the bare metal server via a Representational State Transfer ("REST") call (i.e., polling mechanism via RESTful API call corresponding to migration requests which include the requested hypervisor type in Mandadi, col. 3 lines 5-22, col. 6 lines 52-67).
Based on Liu in view of Johnston and Christopher, and further in view of Mandadi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mandadi to improve upon those of Liu in order to improve scalability and resiliency by migrating computer resources off-premeses.

With respect to claim 7, Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu, Johnston, and Christopher do(es) not explicitly disclose the following.  Mandadi, in order to improve scalability and resiliency by migrating computer resources off-premeses (col. 2 lines 40-52), discloses: the method of claim 6, wherein the information about a hypervisor includes one or more of Media Access Control ("MAC") Address, Architecture Type, amount of Random Access Memory ("RAM"), and CPU size (i.e., selecting a server running the same architecture type of hypervisor matching the customer's choice in Mandadi, col. 6 lines 13-28).
Based on Liu in view of Johnston and Christopher, and further in view of Mandadi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mandadi to improve upon those of Liu in order to improve scalability and resiliency by migrating computer resources off-premeses.

With respect to claim 11, Liu discloses infrastructure provider provisions the servers requested by installing the selected configuration corresponding to the selected operating system and hypervisor (¶0021, ¶0048).  Liu, Johnston, and Christopher do(es) not explicitly disclose the following.  Mandadi, in order to improve scalability and resiliency by migrating computer resources off-premeses (col. 2 lines 40-52), discloses: the method of claim 1, wherein the cloud controller provides an option for a manual override of the selected bootloader, OS, or VM (i.e., user may manually upload replication and configuration data and send request for server migration service including the storage locations in Mandadi, col. 9 lines 21-29).
Based on Liu in view of Johnston and Christopher, and further in view of Mandadi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mandadi to improve upon those of Liu in order to improve scalability and resiliency by migrating computer resources off-premeses.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0005865 A1) in view of Johnston et al. (RFC 4578: “Dynamic Host Configuration Protocol (DHCP) Options for the Intel Preboot eXecution Environment (PXE)”, November 2006, https://www.rfc-editor.org/rfc/pdfrfc/rfc4578.txt.pdf, accessed on 18 December 2021) and Christopher et al. (2014/0281449 A1), and further in view of Mummidi et al. (US 9,424,062 B1)

With respect to claim 9, Liu, Johnston and Christopher do(es) not explicitly disclose the following.  Mummidi, in order to increase the flexibility and reduce the overhead of offering virtual machine instances of that can each offer a variety of application functionality over a single hypervisor type (col. 1 lines 7-25), discloses: the method of claim 1, wherein the cloud controller is to install a first OS on a first hypervisor having a first architecture and the cloud controller is to install a second OS on a second hypervisor having a second architecture, wherein the first and second OS's are different OS's and the first and second architectures are different architectures (i.e., providing a virtualization layer with at least two different types of hypervisors for serving a wider range of virtual application needs in Mummidi, col. 4 lines 23-52).
Based on Liu in view of Johnston and Christopher, and further in view of Mummidi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mummidi to improve upon those of Liu in order to increase the flexibility and reduce the overhead of offering virtual machine instances of that can each offer a variety of application functionality over a single hypervisor type.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sherman Lin
6/18/2022

/S. L./Examiner, Art Unit 2447  

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447